 GENERAL DRIVERS617'2.United.Association of Journeymen&Apprentices of Plumbing&PipefittingIndustry of the United States and Canada,Local 231, AFL, is alabor organization-within the meaning of Section 2(5) of the Act.3.By maintaining an agreementwhichcontains and involves terms and condi-tions of employment requiring membership in good standing in Respondent, Re-spoodent has engaged in and is engaging in unfair labor practices within the mean-ing of Section8 (b) (1) (A)and (2) of the Act.4.The unfairlabor practices found herein are unfair labor practicesmeaning of Section2 (6) and (7) of the Act.5.Respondent has not engaged in unfairlabor practices within the meaning ofthe Act withrespect toVernon L.Bryant.[Recommendations omitted from publication.?General Drivers,Warehousemen and Helpers,Local Union No.968, International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America,AFL-CIO;and HoustonBuilding and Construction Trades Council,AFL-CIOandFarnsworth&ChambersCo., Inc.Case No. 39-CD-18. Febru-ary 28,1956DECISION AND DETERMINATION OF DISPUTEThis proceeding arises under Section 10 (k) of the Act, whichprovides that, "Whenever it is charged that any person has engagedin an unfair labor practice within the meaning of paragraph 4(D) of Section 8 (b), the Board is empowered and directed to hearand determine the dispute out of which such unfair labor practiceshall havearisen.On October 3,1955,Farnsworth & Chambers Co., Inc., hereincalled the Company, filed with the Regional Director for the SixteenthRegion a charge against General Drivers, Warehousemen and Help--ers,Local Union No. 968, International Brotherhood of Teamsters,,Chauffeurs, Warehousemen and Helpers of America, AFL-CIO, hereincalled the Teamsters, and Houston Building and Construction TradesCouncil, AFL-CIO, herein called the Council, alleging that they hadengaged in and were engaging in unfair labor practices within themeaning of Section 8 (b) (4) (D) of the Act. The charge alleged insubstance that the Teamsters and the Council had induced and en-couraged employees of the Company to engage in a strike or con-certed refusal to work in the course of their employment with anobject of forcing or requiring the Company to assign particular workon the San Jacinto Water Treater Plant project, Harris County,,Texas;hereinafter called the San Jacinto project, to employees who,are membersof the Teamsters, rather than to other employees.Thereafter, pursuant to Section 10 (k) of the Act and Sections102.71 and 102.72 of the Board's Rules and Regulations, the RegionalDirectorinvestigated the charges and provided for a hearing upon115 NLRB No. 95. X618DECISIONSOF NATIONALLABOR RELATIONS BOARD-due notice to all the parties.The hearing was held before Evert P.Rhea, hearing officer, on January 5, 6, and 9, 1956, at Houston, Texas.At the hearing, the Teamsters, the Council, and the Company appearedand were afforded full opportunity to be heard, to examine and cross-,examine witnesses, and to adduce evidence bearing upon the issues.The rulings of the hearing officer made at the hearing are free fromprejudicial error and are hereby affirmed.The Company filed abrief with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.The business of the CompanyThe Company is a corporation engaged as a general contractor in,construction work in the States of Texas, Oklahoma, Georgia, NewMexico, Tennessee, and other States of the United States. Its dollarvolume of business for the calendar year 1955 exceeded $50,000,000.Of this dollar volume, services valued in excess of $10,000,000 were ren-dered to other enterprises directly engaged in interstate commerce.Wefind that the Company is engaged in commerce within the meaning,of the Act, and that it will effectuate the policies of the Act to assertjurisdiction in this case.2.Thelabor organizationsThe Teamsters and the Council are labor organizationswithin themeaning ofthe Act.3.The disputea.The factsOn Wednesday, September 28, 1955, two business agents of theTeamsters, Moreau and Murphree, arrived during working hours atthe San Jacinto project site where they made certain demands uponLewis A. Duncan, project manager for the Company. Demands in-cluded,inter alia,that all materials delivered to the project site, withcertain exceptions, be signed for exclusively by material checkers,'who were members of the Teamsters.Duncan refused to accede tothese demands, and thereafter, on the same day, Teamster StewardJohns called the men off the job on instructions from Murphree.The next day, Thursday, September 29, Duncan received a visitfrom a committee of the Council including, in addition to Moreau,'Other demands not material here resulted in a charge against theTeamsters and the'Council in Case No 39-CC-26 (not reported in printed volumes ofBoard Decisions andOrders)That case was settled on the basis of a settlement agreement executedbetweenthe Teamsters and the Company on December 23, 1955, and approved by the Officer inCharge of the Houston Subregional Office on December 27, 1955. Subsequently,the charge.against the Council in that case was withdrawn. GENERAL DRIVERS619Murphree, and Johns, the Council's executive secretary, Joe Marasek,and the business agents of at least two other building trades unionson the job.The committee's demands were substantially identical tothose that the Teamsters had made the day before.As Duncan re-jected the demand, the Council began picketing the San Jacinto projectsite the following day, Friday, September 30.The picket sign borethe legend :HOUSTON BUILDING TRADES COUNCILINDISPUTEWITHFARNSWORTH & CHAMBERS CO., INC.THIS JOBA. F. OF L.Ch-5428A complete stoppage of work on the project resulted from thispicketing both Friday and the following Monday, October 3, 1955,the date on which the charge herein was filed. On advice of counselfor the Teamsters, the strike and all picketing was called off there-after, and there has been no interruption in the work on this projectsince October 3.b.Contentions of the partiesThe Company contends that by the aforesaid conduct the Counciland the Teamsters violated Section 8 (b) (4) (D) of the Act.The Council moved at the beginning of the hearing that the chargesbe dismissed with respect to the Council as the dispute is between theCompany and the Teamsters. Thereafter, the Council did not furtherparticipate in the hearing.The Teamsters joined the Council in thismotion.'The.Teamsters contends that its members are entitled to thework under the terms of its contract with Houston Chapter of theAssociated General Contractors of America, Inc., hereafter called theAGC, to which the Company is a party. It also asserts that there isan- agreed-upon method for adjustment of this dispute under Section10 (k) of the Act.c.Applicability of the statuteThe charge, which was duly investigated by the Regional Director,alleges a violation of Section 8 (b) (4) (D) of the Act, and theRegional Director was satisfied, on the basis of his investigation, thatthere was reasonable cause to believe that a violation of the sectionhad been committed.However, under Section 10 (k) of the Act, which empowers anddirects the Board to hear and determine such disputes, the Board isprohibited from determining the dispute where there is evidence thatLThe motion to dismiss the charges with respect to the Council is hereby denied, as itis clear from the inscription on the picket sign and the participation of the Council inmaking demands on the Company, that the Council was a party to the inducement andencouragement of employees. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe parties have agreed upon methods for the voluntary adjustmentof the dispute.It appears that the National Joint Board for Settle-mentof Jurisdictional Disputes has refused to consider the disputeherein, apparently because this is not a dispute between two or more"unions. 'Moreover, we find nothing in the AGC contract which canbe deemed to constitute an agreed-upon method for adjustment of thekind of dispute involved in this case.We find, therefore, that theparties have not agreed upon a method for the adjustment of this dis-pute.In a proceeding under Section 10 (k), the Board is required to findthat there is reasonable cause to believe that Section 8 (b) (4) (D)has been violated before proceeding with a determination of the dis-pute out of which the alleged unfair labor practice has arisen.Therecord before us establishes that there is reasonable cause to believethat the Respondents induced and encouraged employees of the Com-pany to engage in a concerted refusal to perform services in order toforce or require the Company to assign to members of the Teamstersthe duty of signing for incoming materials although the Company hadassigned this task to others.The Board has held that such circum-stances are sufficient to invoke the Board's jurisdiction to hear anddetermine a dispute within the meaning of Sections 8 (b) (4) (D)and 10 (k) of the Act.'We find, therefore, that the dispute in ques-tion is properly before us for determination under Section 10 (k) ofthe Act.d.Themerits of the disputeAt the time that this dispute occurred, the duty of signing for in-coming materials, for which the Teamsters here demands the exclu-sive right, was being performed on the basis of convenience at thediscretion of the project manager. Some of the signing was being per-formed by the Teamsters' material checkers.Others also signing in-cluded Project Manager Duncan himself, other supervisors, officeclerical employees, tnuekeepers, guards, and various other employees,some of whom are members of building trades unions on the project.It is well established that an employer is free to make work assign-ments without being subject to strike pressure of a labor organizationseeking work for its members, unless the employer thereby is failing toconform to an order or certification of the Board determining thebargaining representative for employees performing the disputedwork, or unless the employer is bound by an agreement to assign thedisputed work to the claiming union.4As it does not appear thatthere is an order or certification of the Board invoked in this case, there3Local 450,nat2onal Union of Operating Engcneeis,AFL,112 NLRB 437*Local UnionNo48, Sheet Metal Wo,ke,s'InternationalAssmatton.AFL-C10,114NLRB 1415 GENERAL DRIVERS621remainsfor consideration in determining this dispute the Teamsters'contention that it has a contractual right to the work.The Teamsters' contention that its members are contractually en-titled to the work is primarily based upon section 7 of the workingconditions, expressly made "an integral part of the agreement" withthe AGC by section 3 thereof. Section 7 provides :The first Material Checkers employed on the job shall include theoperation of a pick-up truck that may be assigned exclusively toa jobsite warehouse.The Teamsters also call attention to section 1 (b) of the working con-ditions which provides :When there is overtime to be worked, the truck driver, truck Fore-man, warehouse Foreman,material checker,warehouseman, orhelpers who have been performing their duty will be allowed towork the overtime. [Emphasis supplied.]In addition, testimony of record indicates that none of the AGC con-tracts with other unions, to which the Company is bound, provide fora material checker.-We find nothing in these contract provisions which has the effect ofexclusively assigning to employees represented by the Teamsters theduty of signing for materials. In fact, these provisions do not men-tion the dutyof signing for materialsas beingamong the materialcheckers' duties.Accordingly, it is clear that the contracton its facemakes no exclusive assignment of the disputed work to employees rep-resented by the Teamsters.Further, uncontradicted evidence intro-duced by the Company shows that during 1954 contract negotiationsthe Teamsters had proposed contractualassignmentof the disputedwork, that the AGC negotiators had refused to agree to this proposal,and that the proposal had been withdrawn by the Teamsters. Appar-ently the Teamsters did not reiterate its demand during the 1955 ne-gotiations resulting in the current contract which is unchanged withrespect to the matters at issue here, as compared to the 1954 agreement.We find, accordingly, that the Teamsters and the Council are notlawfully entitled to require the Companyto assignthe work indisputeto company employees who are members of the Teamsters.DETERMINATION OF THE DISPUTEUpon the basis of the foregoing findings, and the entire record inthis case, the Board makes the following determination of dispute pur-suant to Section 10 (k) of the Act.1.General Drivers, Warehousemen and Helpers, Local Union No.968, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, AFL-CIO, and Houston Building and 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDConstruction Trades Council,AFL-CIO,are not and have not beenlawfully entitled to force or require Farnsworth & Chambers Co.,Inc., to assign the duty of signing for all materials to members of-,theTeamsters rather than to other employees.2.Within ten (10)days from the date of this Decision and Determi-nation of Dispute,the Respondents,the Teamsters and the Council,shall notify the Regional Director for the Sixteenth Region,in writ-ing, as to what stepstheyhave taken to comply with the terms of thisDecision and Determination of Dispute.Orkin Exterminating Company, Inc. (of Kentucky) 'andInter-national Chemical Workers Union,AFL-CIO,'Petitioner.CaseNo. 9-RC-2508. February 28,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Richard C. Curry,hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, and the entire record and decisionin Case No. 5-RC-1498,3 which is hereby incorporatedin and made apart of the record in this case, the Board finds :1.The Employer, a Kentucky corporation, is engaged in termiteand exterminatingwork in and around Louisville, Kentucky.ThePetitioner herein seeks to represent a unit of all productionand main-tenanceemployees at the Employer's operations in Louisville.TheEmployer contends that the petition should be dismissedbecause itsoperations are local in character and do not meet the Board'sminimum -standardsfor the assertion of jurisdiction.The record shows that for the fiscal year ending October 31, 19549 theEmployer's purchasesfrom out of State amounted toapproximate-ly $9,620.For the same period the total sales and services renderedby the Employer amounted to approximately $131,402, of whichamount $26,594 were out-of-State sales.These operations of the Em-ployer, considered alone, do not meet the Board's jurisdictional stand-ards.'The Petitioner contends, however, that the Employer is anintegral part of a multistate enterprise whose total operations meetThe name of the Employer appears in the caption as amended at the hearingn The AFL-CIO having merged since the hearing in this case, we are amending theidentification of the Petitioner's affiliation.8 Orkin "The Rat Man," Incorporated,112 NLRB 762 The parties herein requestedthe Board to take official notice of the record and decision in that representation case* Jonesboro Crain D) gang Cooperate ce,110 NLRB 481 ;Central Valley Pipe Company—111 NLRB 233115 NLRB No. 93.